Appeal Ordered Withdrawn and Opinion issued March 29,2000




                                             In The

                               tottrt nf Appeals
                        Mill} SHstrict of Qtexa© at Dallas

                                      No. 05-99-01858-CR



                                 DAVID ALFORD, Appellant

                                               V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 203rd District Court
                                     Dallas County, Texas
                            Trial Court Cause No. F94-49350-HP



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill


       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.


       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47